Citation Nr: 1638147	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the cervical segment of the spine to include paralysis of the sciatic nerve and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970, March 1970 to March 1976, and March 1977 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2013, the Veteran testified at a Board hearing.  A transcript of that hearing has been included in the claims folder.  

In October 2014, the Board remanded the appeal to obtain additional medical evidence.  The claim has since been returned to the Board for review.  

Regrettably, the claim must again be remanded to the agency of original jurisdiction (AOJ).  


REMAND

In the October 2014 Remand, the Board instructed the AOJ to obtain the Veteran's private and government medical records, including any TRICARE records, and to associate those records with the file.  The Board further indicated that these records were to be obtained prior to the Veteran undergoing a VA medical examination of his cervical spine.  The examiner was asked to review all of the Veteran's records, examine the Veteran, and then provide an opinion concerning any disability.  The examiner was also asked to express an opinion as to whether any peripheral neuropathy was related to or secondary to a cervical spine disorder.  

The record reveals that an examination was conducted in December 2014.  Subsequent to the exam, however, records were received in January, March, and April of 2015.  In addition, the Veteran submitted medical evidence in July 2016.  

The case should be sent to the December 2014 examiner for review of the additional medical evidence.  If a new examination is required, one should be arranged.

Thus, the case is REMANDED to the AOJ for the following redevelopment:

1.  The AOJ should send the record to the VA medical examiner who provided the December 15, 2014 examination and ask that the examiner clarify his diagnosis.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed cervical spine disability (to include any resulting neuropathy) had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A rationale for each opinion must be given. 

2.  Thereafter, the AOJ should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




